Case 1:18-cv-20921-CMA Document 134 Entered on FLSD Docket 06/08/2020 Page 1 of 11



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI DIVISION

                        CASE NO. 18-20921-CIV-ALTONAGA/Goodman

    GOVERNMENT EMPLOYEES INSURANCE
    CO., GEICO INDEMNITY CO., GEICO
    GENERAL INSURANCE COMPANY and
    GEICO CASUALTY CO.,

          Plaintiffs,
    vs.

    DG ESTHETIC AND THERAPY CENTER,
    INC., DANIA LIMA, D.A. HEALTH CARE
    ASSOCIATES, INC., DAMARYS ALFONSO,
    ANA B. MEJIAS, BEACON HEALTHCARE
    CENTER, INC., RAYXEL HERRERA, MAIRA
    L. GUERRA, and MICHAEL W. FORMISANO,
    M.D.,

          Defendants.
    ______________________________________

           PLAINTIFFS’ MOTION AND SUPPORTING MEMORANDUM TO
       ENFORCE SETTLEMENT AGREEMENT AND ENTER JUDGMENT AGAINST
     DEFENDANTS DG ESTHETIC AND THERAPY CENTER, INC. AND DANIA LIMA
Case 1:18-cv-20921-CMA Document 134 Entered on FLSD Docket 06/08/2020 Page 2 of 11



          Plaintiffs, Government Employees Insurance Co., GEICO Indemnity Co., GEICO General

   Insurance Company, and GEICO Casualty Co. (collectively, “GEICO” or “Plaintiffs”), respectfully

   submit this memorandum in support of their motion for an Order enforcing the February 11, 2019

   Settlement and Release Agreement between GEICO, Dania Lima (“Lima”), and DG Esthetic and

   Therapy Center, Inc. (“DG Esthetic”) (collectively, “the DG Esthetic Defendants”).

                                   PRELIMINARY STATEMENT

          The record in this matter is clear: Pursuant to the Settlement Agreement, the DG Esthetic

   Defendants agreed – among other things – to pay GEICO $250,000.00 in 24 monthly installments

   of $10,416.66 (the “Settlement Proceeds”), commencing on or before February 15, 2019, and

   ending on or before January 15, 2021. However, after paying the March 15, 2020 installment of

   the Settlement Proceeds, the DG Esthetic Defendants defaulted in their obligation to pay any of

   the subsequent installments that have come due.

          The Settlement Agreement provided that, upon any uncured default in payment of the

   Settlement Proceeds, GEICO would be entitled to enter judgment against the DG Esthetic

   Defendants, jointly and severally, for $250,000.00 less any portion of the Settlement Proceeds that

   had been paid as of the date of entry. GEICO sent the DG Esthetic Defendants notices of their

   default in accordance with the Settlement Agreement, yet the DG Esthetic Defendants have failed

   to timely cure their default.

          This motion ensued.




                                                     1
Case 1:18-cv-20921-CMA Document 134 Entered on FLSD Docket 06/08/2020 Page 3 of 11



                                      STATEMENT OF FACTS 1

             GEICO commenced this action on March 12, 2018 against the DG Esthetic Defendants, and

   their co-defendants, D.A. Health Care Associates, Inc. (“DA Health”), Damarys Alfonso

   (“Alfonso”), Ana Mejias (“Mejias”), Beacon Healthcare Center, Inc. (“Beacon”), Rayxel Herrera

   (“Herrera”), Maira Guerra (“Guerra”), and Michael Formisano, M.D. (“Formisano”)(collectively

   “Defendants”). See Docket No. 1.

             On February 11, 2019 GEICO and the DG Esthetic Defendants entered into the Settlement

   Agreement. Vanunu Decl., ¶¶ 5-7. It is important to note that the Settlement Agreement was the

   successful result of a mediation conducted before Rodney Max. See Vanunu Decl., ¶ 6; Docket

   No. 82.

             Pursuant to the Settlement Agreement, GEICO dismissed this action against the DG

   Esthetic Defendants without prejudice. Vanunu Decl., ¶ 8; see also Docket No. 89.2 However,

   pursuant to Section 10 of the Settlement Agreement, this Court retains jurisdiction to enforce the

   terms of the Settlement Agreement. Vanunu Decl., ¶ 9.

             Pursuant to Section 2.A. of the Settlement Agreement, the DG Esthetic Defendants were

   obligated to pay GEICO the Settlement Proceeds in one monthly installment of $10,416.82 and 23




   1
    The facts relevant to this motion are set forth in the Declaration of Michael Vanunu (the “Vanunu
   Decl.”), which is attached as Exhibit 1.
   2
     As noted in the Vanunu Decl., the Settlement Agreement contained, among other things, a
   confidentiality provision which specified that “[e]xcept as required to enforce this Agreement, or
   to comply with any lawful order or subpoena, the Parties hereto (including their agents,
   representatives, employees and attorneys) shall not disclose any term of this Agreement to any
   person, entity or government body or agency not a party to this Agreement.” Accordingly, GEICO
   has not electronically filed the entire Settlement Agreement as an exhibit to this motion, and
   instead has only excerpted the relevant terms. However, to the extent that the Court deems it
   necessary to review the Settlement Agreement in its entirety in order to decide this motion, GEICO
   is prepared to submit the entire Settlement Agreement to the Court. See Vanunu Decl., ¶ 7.


                                                   2
Case 1:18-cv-20921-CMA Document 134 Entered on FLSD Docket 06/08/2020 Page 4 of 11



   monthly installments of $10,416.66 a piece on or before the 15th of each month, beginning on

   February 15, 2019 and continuing until January 15, 2021. Vanunu Decl., ¶ 10.

          Pursuant to Section 2.B. of the Settlement Agreement:

          In the event that the Dania Lima and DG Esthetic and Therapy Center, Inc. default in
          making payment of any portion of the [DG Esthetic Defendants] Settlement Proceeds
          required under this Agreement, and fail to cure the default within fifteen (15) business days
          after receipt of written notice as set forth in Section 7 herein, then GEICO shall be entitled
          to immediately enter a judgment against the Dania Lima and DG Esthetic and Therapy
          Center, Inc., or any of them, for which they will be jointly and severally liable, in the
          amount of any remaining unpaid balance of the [DG Esthetic Defendants] Settlement
          Proceeds. This sum shall be deemed liquidated damages for Dania Lima and DG Esthetic
          and Therapy Center, Inc.’s conduct as alleged in the Amended Complaint in the Action,
          and is not a penalty. Interest on the default judgment shall accrue at the maximum rate
          allowable under Fla. Stat. 55.03 until fully paid. In addition, GEICO shall be entitled to
          reimbursement by Dania Lima and DG Esthetic and Therapy Center, Inc. of all reasonable
          attorneys’ fees, costs, and disbursements that GEICO incurs in connection with any
          collection activities and the prosecution of the Action. Dania Lima and DG Esthetic and
          Therapy Center, Inc. acknowledge that – to the extent that GEICO enters the default
          judgment against them, or any of them – it will be deemed to be a debt that will not be
          dischargeable in bankruptcy.

   Vanunu Decl., ¶ 11.

          Pursuant to Section 7 of the Settlement Agreement, all notices to the DG Esthetic

   Defendants required under the Settlement Agreement were to be satisfied by e-mail and facsimile

   transmission to their counsel, Christian Carrazana, Esq. (“Mr. Carrazana”). Vanunu Decl., ¶ 12.

          The DG Esthetic Defendants have provided their installment payments from inception

   through the March 15, 2020, installment. Although not always timely, the untimely payments were

   promptly paid after notice pursuant to Section 7 of the Settlement Agreement. Vanunu Decl., ¶ 13.

   However, the DG Esthetic Defendants failed to pay the April or May installments of the Settlement

   Proceeds that were due on April 15, 2020 and May 15, 2020, each in the amount of $10,416.66.

   Vanunu Decl., ¶ 14.




                                                    3
Case 1:18-cv-20921-CMA Document 134 Entered on FLSD Docket 06/08/2020 Page 5 of 11



          Therefore, on May 21, 2020, GEICO’s counsel sent a notice of default to the DG Esthetic

   Defendants’ counsel, Mr. Carrazana, regarding the missed payments due on April 15th and May

   15th of 2020, totaling $20,833.32, in accordance with Sections 2 and 7 of the Settlement

   Agreement. Vanunu Decl., ¶ 15.

          However, the DG Esthetic Defendants did not cure their default within 15 days, as required

   by Section 2.B. of the Settlement Agreement and – to date – they have not paid the April 15, 2020

   or the May 15, 2020 installments of the Settlement Proceeds totaling $20,833.32. Vanunu Decl., ¶

   16.

          Out of the total $250,000.00 that the DG Esthetic Defendants agreed to pay GEICO

   pursuant to the settlement agreement, to date the DG Esthetic Defendants have only paid a total of

   $145,833.40. Vanunu Decl., ¶ 17.

                                             ARGUMENT

   I.     The Standards on This Motion

          “This Court possesses the inherent authority to summarily enforce a settlement agreement.”

   Miles v. Nw. Mut. Life Ins. Co., 677 F. Supp. 2d 1312, 1315 (M.D. Fla. 2009) (citing Ford v.

   Citizens & Southern Nat'l Bank, 928 F.2d 1118, 1121 (11th Cir.1991)); see also Rhein Med., Inc.

   v. Koehler, 889 F. Supp. 1511, 1516 (M.D. Fla. 1995) (“district courts have inherent power to

   summarily enforce settlement agreements entered into by party litigants in a pending case”).

           “In Florida, settlement agreements are favored as an efficient way to settle disputes and as

   a means to conserve judicial resources. Courts will enforce them when it is possible to do so.” BP

   Prod. N. Am., Inc. v. Oakridge at Winegard, Inc., 469 F. Supp. 2d 1128, 1133 (M.D. Fla. 2007)

   (citing Long Term Mgmt., Inc. v. Univ. Nursing Ctr., Inc., 704 So.2d 669, 673 (Fla. 1st DCA

   1997)); see also Miles, 677 F. Supp. 2d at1315 (“settlements are highly favored as a means of




                                                    4
Case 1:18-cv-20921-CMA Document 134 Entered on FLSD Docket 06/08/2020 Page 6 of 11



   conserving judicial resources and will be enforced when possible”)(citing Murchison v. Grand

   Cypress Hotel Corp., 13 F.3d 1483, 1486 (11th Cir.1994)); Robbie v. Miami, 469 So.2d 1384,

   1385 (1985)(“Settlement Agreements are highly favored, and will be enforced whenever

   possible”).

          “A settlement agreement is a contract and, as such, its construction and enforcement are

   governed by principles of Florida's general contract law.” Sands v. Wagner & Hunt, P.A., 2009

   WL 2730469, at *2 (S.D. Fla. Aug. 28, 2009) (quoting Schwartz v. Fla. Bd. of Regents, 807 F.2d

   901, 905 (11th Cir.1987)); see also BP Prod. N. Am., Inc., 469 F. Supp. 2d at 1133 (“Settlement

   agreements in Florida are interpreted and governed by the law of contracts.”) Under Florida Law,

   in order to compel enforcement of a settlement agreement, “its terms must be sufficiently specific

   and mutually agreed upon as to every essential element.” BP Prod. N. Am., Inc., 469 F. Supp. 2d

   at 1133 (citing Don L. Tullis and Assoc., Inc. v. Benge, 473 So.2d 1384 (Fla. 1st DCA 1985)).

   “The ultimate issue . . . is whether the parties reached agreement on the material terms for

   settlement, and then whether Defendants breached that agreement.” Tapp v. Puppy Mgmt. Inc.,

   2019 WL 2267209, at *2 (S.D. Fla. Apr. 8, 2019), report and recommendation adopted, No. 18-

   20960-CIV, 2019 WL 2268981 (S.D. Fla. Apr. 29, 2019).

          In keeping with the authority that Courts will enforce a settlement agreement when

   possible, Courts within this District frequently have – in analogous circumstances – enforced

   settlement agreements by entering judgments upon a default pursuant to those agreements. See

   Gov Empl. Ins. Co. v. DG Esthetic And Therapy Cntr, 1:18-cv-20921-CMA, Docket No. 115 July

   8, 2019 (J. Altonaaga)(granting GEICO’s motion to enforce identical settlement agreement against

   co-defendants for failure to comply with the settlement agreement payment terms); Tapp, 2019

   WL 2267209 at *2 (stating that the defendants breached a material term of the settlement




                                                   5
Case 1:18-cv-20921-CMA Document 134 Entered on FLSD Docket 06/08/2020 Page 7 of 11



   agreement by failing to make requisite installment payments and the plaintiffs were entitled to

   enforce the settlement agreement by seeking a default final judgement); Garcia v. Rambo Sec.

   Patrol, Inc., 2010 WL 750296, at *3 (S.D. Fla. Mar. 3, 2010) (granting plaintiffs motion to enforce

   the settlement agreement by applying a final judgment to the plaintiff for the defendants failure to

   make payments outlined in the settlement agreement); Beharrie-Lue v. Felt Home Care, Inc., 2010

   WL 2985650, at *1 (S.D. Fla. July 28, 2010)(granting plaintiffs’ motion to enforcing a settlement

   agreement for the failure to pay the balance of the settlement agreement); Daniel v. Extreme

   Excavating, Inc., 2007 WL 9751755, at *2 (S.D. Fla. Sept. 12, 2007) (recommending that the

   plaintiffs’ motion to enforce the settlement agreement for past due payments and for attorney’s

   fees and costs associated with enforcing the settlement agreement be granted) report and

   recommendation adopted, 2007 WL 9751756 (S.D. Fla. Dec. 14, 2007).

   II.    GEICO is Entitled to Judgment Against the DG Esthetic Defendants

          As described above, the DG Esthetic Defendants defaulted on their obligation to pay the

   Settlement Proceeds in accordance with the Settlement Agreement, and have failed to timely cure

   their default, despite receiving the requisite notices from GEICO in accordance with the Settlement

   Agreement.

          Pursuant to Section 2.B. of the Settlement Agreement, for the DG Esthetic Defendants’

   failure to cure a default of a portion of the Settlement Proceeds, GEICO is entitled to enter a

   judgment against the DG Esthetic Defendants, jointly and severally, for the remaining unpaid

   balance of the Settlement Proceeds, which is currently at $104,166.60.

          In addition to the money judgment, GEICO seeks, pursuant to Fla. Stat. §55.03, post-

   judgement interest against the DG Esthetic Defendants, jointly and severally, for the remaining

   unpaid balance of the Settlement Proceeds.




                                                    6
Case 1:18-cv-20921-CMA Document 134 Entered on FLSD Docket 06/08/2020 Page 8 of 11



          Accordingly, pursuant to the authorities discussed above, GEICO is entitled to judgment

   against the DG Esthetic Defendants in the amount of $104,166.60, plus post-judgment interest

   pursuant to Fla. Stat. §55.03(1), which represents the amount of the Settlement Proceeds less the

   payments that the DG Esthetic Defendants have made to-date. A proposed final judgment is

   attached as Exhibit “2” to the Vanunu Decl.

                       LOCAL RULE 7.1 CERTIFICATE OF CONFERRAL

          The undersigned counsel confirm that they have conferred in good faith – by e-mail on

   May 21, 2020 – with counsel for the parties who may be affected by the relief sought in this motion

   in a good-faith effort to resolve the issues raised in this motion, but were unable to do so.




                                                     7
Case 1:18-cv-20921-CMA Document 134 Entered on FLSD Docket 06/08/2020 Page 9 of 11



                                       Respectfully submitted,

                                       /s/ Michael Vanunu
                                       Barry I. Levy (admitted pro hac vice)
                                       Max Gershenoff (admitted pro hac vice)
                                       Michael Vanunu (admitted pro hac vice)
                                       RIVKIN RADLER LLP
                                       926 RXR Plaza
                                       Uniondale, New York 11550
                                       Phone: (516) 357-3000
                                       Facsimile: (516) 357-3333
                                       barry.levy@rivkin.com
                                       max.gershenoff@rivkin.com
                                       michael.vanunu@rivkin.com

                                       and

                                       John P. Marino (FBN 814539)
                                       Lindsey R. Trowell (FBN 678783)
                                       Kristen L. Wenger (FBN 92136)
                                       SMITH, GAMBRELL & RUSSELL, LLP
                                       50 North Laura Street
                                       Suite 2600
                                       Jacksonville, Florida 32202
                                       Phone: (904) 598-6100
                                       Facsimile: (904) 598-6204
                                       ltrowell@sgrlaw.com
                                       jmarino@sgrlaw.com
                                       kwenger@sgrlaw.com

                                       Counsel for Plaintiffs




                                        8
Case 1:18-cv-20921-CMA Document 134 Entered on FLSD Docket 06/08/2020 Page 10 of 11



                                     CERTIFICATE OF SERVICE

          I certify that on June 8, 2020, I electronically filed the foregoing document with the Clerk of
   the Court using the CM/ECF system. I also certify that the foregoing document is also being served
   on this day on the counsel of record as on the attached service list, either via transmission of Notices
   of Electronic Filing generated by CM/ECF or in some other authorized manner for those counsel or
   parties who are not authorized to receive Notices of Electronic Filing via the CM/ECF system.
                                                          /s/ John P. Marino
                                                          Attorney




                                                      9
Case 1:18-cv-20921-CMA Document 134 Entered on FLSD Docket 06/08/2020 Page 11 of 11



                                             SERVICE LIST

                          Case No.: 18-20921-CIV-ALTONAGA/Goodman


    John P. Marino (FBN 814539)                             Christian Carrazana, Esq.
    Lindsey R. Trowell (FBN 678783)                         CHRISTIAN CARRAZANA, P.A.
    Kristen L. Wenger (FBN 92136)                           100 NE 15 St., Suite 101B
    SMITH, GAMBRELL & RUSSELL, LLP                          Homestead, Florida 33030
    50 North Laura Street                                   Phone: (786) 226-8205
    Suite 2600                                              Facsimile: (786) 364-7477
    Jacksonville, Florida 32202                             Email: christian@carrazana-legal.com
    Phone: (904) 598-6100                                   Attorney for Defendants
    Facsimile: (904) 598-6204
    jmarino@sgrlaw.com
    ltrowell@sgrlaw.com                                     Christian Carrazana, Esq.
    kwenger @sgrlaw.com                                     CHRISTIAN CARRAZANA, P.A.
                                                            P.O. Box 900520
    Attorneys for Plaintiffs Government Employees           Homestead, Florida 33090
    Insurance Co., GEICO Indemnity Co., GEICO               Phone: (786) 226-8205
                                                            Facsimile: (786) 364-7477
    General Insurance Company, and GEICO
                                                            Email: christian@carrazana-legal.com
    Casualty Co.
                                                            Attorney for Defendants

    Barry I. Levy (admitted pro hac vice)
    New York Bar No. 2462596
    Max Gershenoff (admitted pro hac vice)
    New York Bar No. 4475240
    Michael Vanunu (admitted pro hac vice)
    New York Bar No. 4983953
    RIVKIN RADLER LLP
    926 RXR Plaza
    Uniondale, New York 11550
    Phone: (516) 357-3000
    Facsimile: (516) 357-3333
    barry.levy@rivkin.com
    michael.vanunu@rivkin.com
    max.gershenoff@rivkin.com

    Attorneys for Plaintiffs Government Employees
    Insurance Co., GEICO Indemnity Co., GEICO
    General Insurance Company, and GEICO
    Casualty Co.




                                                    10
